Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to because it does not contain preferred layout of sections. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Correction is required.

Abstract
	The abstract is objected to in that it does not comprise a single paragraph and is contained on a separate sheet. Correction is required.

Claims Objection
	The claims are objected to in that claim 3 is omitted. Correction is required.

Claim Rejections

Claim Rejections - 35 USC § 112

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, it is unclear how the “processing unit” can “combine with the sensors and micro-controllers, how  the “smart jar” can be configured to a web application and the “mobile application” can displays data and provide information to the user as recited in claim 1;  and how the “artificial Intelligence engine which process the raw data to derive meaningful conclusions” as recited in claim 4 since the present specification does not clearly explain in detail how these components can perform the reciting function. Correction o clarification is required.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation of the limitation: “ a processing . . . user”  on lines 3-10 is unclear and confusing, as such indefinite. It is unclear what the “ingredients”, “raw data” and information” are, how the processing unit can combined with micro-controllers and sensors, how the smart jar can be “configured” to a web application, where the web application come from, and how the intelligent information can be “derived”.  The description is incomplete because the “processing unit”, “dispenser” and “mobile application”  are not connected anything. Thus, the smart jar may not perform the recited function. 
In claim 4, it is unclear what the “meaningful conclusions” and the “Artificial Intelligence engine” are and how the engine can “process” and “derive” the conclusions. The description is incomplete because the “engine” is not connected anything. Thus, the smart jar may not perform the recited function. 
In claim 5, the recitation “information” is confusing because it is unclear if this is additional “information” or a further recitation of the previously claimed “information” in claim 1. The recitation “the food parameters” lacks clear antecedent basis. It is unclear what the “the food parameters and other nutritional facts and personality facts” are.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 USC 102 (a((2) as being anticipated by Joseph et al (US 20160162832).  
Regarding to claims 1 and 4-5, as the best construed, Joseph et al disclose the circuit as shown 
on Figures  1-4 comprising:
-a processing unit (see the paragraph 0046) with a combination of plurality of micro-controllers and sensors (210);
- a dispenser for container (Figure 1); 
-a web application (130) to: receive and process raw data to derive an intelligent information from the raw data; and 
-store information in a database, wherein a mobile application displays processed data from the database and provides information to a user, see the paragraph 0046..  
                                               
Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842